FILED
                             NOT FOR PUBLICATION                                APR 16 2010

                                                                           MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 09-50248

               Plaintiff - Appellee,               D.C. No. 3:08-CR-00249-BTM

  v.
                                                   MEMORANDUM *
ALEJANDRA TAPIA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry T. Moskowitz, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Alejandra Tapia appeals from the 51-month sentence imposed following her

jury-trial conviction for bringing in an illegal alien for financial gain, in violation

of 8 U.S.C. § 1324(a)(2)(B)(ii), bringing in an illegal alien without presentation, in

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 8 U.S.C. § 1324(a)(2)(B)(iii), aiding and abetting, in violation of 18

U.S.C. § 2, and bail jumping, in violation of 18 U.S.C. § 3146. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      Tapia contends that the district court committed plain error by basing her 51-

month sentence on speculation about whether and when Tapia could enter and

complete the Bureau of Prison’s 500-hour drug abuse treatment program. No

reversible error was committed. See United States v. Duran, 37 F.3d 557, 561 (9th

Cir. 1994); see also United States v. Waknine, 543 F. 3d 546, 554 (9th Cir. 2008).

      AFFIRMED.




                                           2                                    09-50248